DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed July 19, 2021, with respect to Claim 12 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claim 12 has been withdrawn. 
Applicant’s arguments, see pages 7-8, filed July 19, 2021, with respect to Claims 1-5,  7-8, and 12 have been fully considered and are persuasive.  The 35 USC 103 rejections of Claims 1-5, 7-8, and 12 have been withdrawn. 
Allowable Subject Matter
Claims 1-5, 7-8, and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  The combination of the closest prior art (i.e., EP 2,671,808, in view of EP 528,772 and Blum, US 4,974,391, all cited previously) fails to teach transfer devices for transferring flat boxes contained internally in an open, upper-faced carton to a boxing machine, the devices including the combination of, inter alia:
a positioning station for receiving the open-faced carton containing batteries of boxes which are arranged one above another internally of the carton and each contained internally of a relative support sheet, 
the positioning station being located relative to the inlet line of the boxing machine so as to receive the carton and to halt the carton in a halted position with a relative transversal wall facing towards the inlet line and with the open upper face in front of and substantially at a same level as a start of an inlet line;
 the positioning station of the carton comprising a rest plane, conveying means for conveying the carton above the rest plane, and maintaining means for halting and keeping the carton halted on the rest plane in the halted position; and
One of the following features:
stop elements situated on the rest plane upstream of the halted position in which a carton is halted, the stop means halting the cartons successively conveyed by the conveying means towards the rest plane while waiting for the carton stopped in the halted position to be completely emptied (see Claim 1); or 
abutting means of the support sheets of the batteries of boxes, located at the halted position of the carton on the opposite side with respect to the inlet line, the abutting means abutting and retaining a tab of the support sheet of the battery of boxes and being movable (after the battery of boxes has been transferred to 
raising means, associated to the positioning station of the carton, which raise the batteries of boxes so that a battery of boxes at a time is positioned in a waiting position beyond the open upper face of the carton in front of the start of the inlet line of the boxing machine; 
a frame that translates above the positioning station of the carton and the inlet line of the boxing machine between a first position, wherein the frame is situated above the waiting position and a second position in which the frame is situated above the inlet line of the boxing machine; and 
gripping means mounted on the frame for gripping and retaining a battery of boxes at the two ends thereof when the carton is in the positioning station (i.e., the first position of the gripping means), and for releasing the battery of boxes when the gripping means translates to the second position located above the inlet line of the boxing machine. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652